The opinion of the court, Mathews, J. absent, was delivered by
Portee, J.
This is an action against the surety of a debtor who gave bond to keep within the prison bounds of the parish and city of New-Orleans. These bounds according to the act of March 9, 1823, are the whole incorporated limits of the city of New-Orleans. See 1 Moreau’s Dig. 575.
The breach charged is, that the principal went on board a steamboat afloat in the Mississippi, but which was attached to one of the wharves created by the corporation, within the port of New-Orleans.
The original act of incorporation gave for limits to the city a tract of country from one point to another, beginning at lake Pontchartrain, the lines which close are described as running to the Mississippi. The act of 1812, which enlarges these limits, in laying off the wards, it appears to us also gives-thesame boundaries, for it says the lines which divide them shall commence on the levee; it declares that the para-lel lines which close them shall run to the Mississippi.
So that the question is, whether the incorporated limits of the city of New-Orleans, terminate at the edge of the water, or extend to and embrace a portion of the river, which will bring a steamboat lying at the wharf within these limits.
The judge of the first instancé decided this question in the negative, and the defendant appealed.
The judge below decided correctly. The word to may it is true be either inclusive, or exclusive, according to the subject matter. In designating boundaries, it is always understood, if unaccompanied by the term inclusive, to exclude the *467object the line is to run to. It was no doubt an omission on the part of the. legislature not to. embrace the port within the incorporated limits; but courts of justice cannot supply the omission. We have a strong legislative‘-construction of the acts defining the limits of the city which we cannot safely disregard. By an act of February 10, 1831, the port qf New-Orleans has certain limits given to it, and it is declared, that between the points designated, the port shall include the whole width of the river.
The second section of the act proceeds and enacts, that the police officers and justices of the peace of New-Orleans shall have the same jurisdiction over the port which they now enjoy by law within the city of JYew-Orleans. This act appears to contemplate, that it was necessary to give by law jurisdiction over the port to the city officers. It was clearly unnecessary if the port was already within the incorporated limits. Nor is this provision satisfactorily explained by supposing the city as incorporated, extended over the half of the river, and it was requisite its jurisdiction should be carried over the whole width of the river. It speaks of the whole port, provides for the whole, and it is evidently bottomed on the understanding of that branch of the government, that jt w§s reqpisitp tq pxfend the jurisdiction the ccqpqrptliqp over the whole river, not the one-half qf it, T||is construction is strengthened when we find the legislature give to the city magistrates the same jurisdiction over the port which they now .enjoy within the city. What is this but saying, that the port was not within the incorporated limits of the city? They give the jurisdiction over one place, which is npw enjoyed over another.
The rule which makes the middle of a riv,er the dividing line between independant states,, where territories lie on eaph side of it, and the principle that countries lying on a river have the same limits cannot be accurately assimilated to the ,c.ase before us. The one rests on principle of international law. The other, supposing it sound, and its correctness might be well doubted in a case where the line designated would be declared to run to the river, rests on the presumption that *468jtWvas not the intention of the law maker to exclude any part of the state from its judicial division, so as to afford an immunity for crimes and offences. But no such necessity exists here for the parish divisions would have effected this object. The limits of corporations are the creatures of positive legislation, and cannot he extended by implication and motives of convenience.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.